DETAILED ACTION
Examiner’s Comment
It is noted that applicant filed an amendment to the claims on October 29, 2020 [which necessitated the restriction requirement].  In that reply, Claims 2 & 6-8 were cancelled leaving Claims 1 & 3-5 pending in the application.

Election/Restrictions
Claims 1, 3 & 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.  It is noted that the withdrawn claims are drawn to the non-elected invention of Species A (figs. 1-3) i.e., the double arm system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allison et al., [US 6,003,716].  Allison teaches of a system (fig. 2) comprising: a first arm (44a) coupled to a first connecting hinge (top of 44a as shown); a cabinet door (42) having an interior face (side facing – fig. 2) and an exterior face (opposite facing – fig. 2); wherein the first arm is coupled to a distal hinge (bottom of 44a as shown); wherein the distal hinge is coupled to a cabinet base (30) but not the cabinet door; wherein the connecting hinge is coupled to the interior face of the cabinet door (shown); and wherein the interior face of the cabinet door comprises a recess (viewed as the space or recess within the periphery of the door’s sides) for receiving the connecting hinge.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courson [US 3,290,719].  Courson teaches of a system (fig. 3) comprising: a first arm (21) coupled to a first connecting hinge (17); a cabinet door (11) having an interior face (interior facing) and an exterior face (exterior facing); wherein the first arm is coupled to a distal hinge (23); wherein the distal hinge is coupled to a cabinet base (10 via 22) but not the cabinet door; wherein the connecting hinge is coupled to the interior face of the cabinet door (fig. 3); and wherein the interior face of the cabinet door comprises a recess (viewed as the recess that accepts the pin (17)) for receiving the connecting hinge.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Siclen [US 4,132,034].  Van Siclen teaches of a system (fig. 2) comprising: a first arm (25) coupled to a first connecting hinge (27a); a cabinet door (15) having an interior face (right side facing – fig. 2) and an exterior face (left facing – fig. 2); wherein the first arm is coupled to a distal hinge (27b); wherein the distal hinge is coupled to a cabinet base (10) but not the cabinet door; wherein the connecting hinge is coupled to the interior face of the cabinet door (shown); and wherein the interior face of the cabinet door comprises a recess (45) for receiving the connecting hinge.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller [US 2,357,397].  Fuller teaches of a system (fig. 2) comprising: a first arm (9) coupled to a first connecting hinge (11); a cabinet door (2) having an interior face (bottom facing – fig. 7) and an exterior face (top facing – fig. 7); wherein the first arm is coupled to a distal hinge (4, 8); wherein the distal hinge is coupled to a cabinet base (3) but not the cabinet door (fig. 7); wherein the connecting hinge is coupled to the interior face of the cabinet door (shown); and wherein the interior face of the cabinet door comprises a recess (viewed as the recess(es) that accept the fasteners for securing the hinge to the door) for receiving the connecting hinge.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 11, 2021

/James O Hansen/Primary Examiner, Art Unit 3637